Case 1:21-cv-00401-AJT-MSN Document 7 Filed 08/11/21 Page 1 of 2 PageID# 95




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


                                                          )
    R STREET INSTITUTE,                                   )
                                                          )
                Plaintiff,                                )
                                                          )       Case No. 1:21-cv-401-AJT-MSN
    v.                                                    )
                                                          )
    ARTHUR RIZER d/b/a                                    )
    ARROW CONSULTING, LLC, and                            )
    RIZER CONSULTING, LLC,                                )
                                                          )
                Defendants.                               )
                                                          )

              JOINT MOTION TO VACATE ORDER DATED AUGUST 11, 2021

         Plaintiff R Street Institute and Defendants Arthur Rizer d/b/a ARrow Consulting and

Rizer Consulting, LLC jointly respectfully request that the Court vacate its order dated August

11, 2021, directing Plaintiff to immediately obtain a default from the Clerk in this matter, and to

thereafter file a motion seeking default judgment [Dkt. No. 6]. In support of this motion, the

parties state as follows:

         1.     Plaintiff R Street Institute (“RSI”) filed its complaint in the above-captioned matter on or

about April 1, 2021 and served Defendants shortly thereafter.

         2.     Since that time, RSI and Defendants have been actively engaged in settlement

negotiations. During those negotiations, counsel for Defendants repeatedly requested extensions from RSI

of the deadline for Defendants’ responses to the complaint. In response to those requests, RSI consented

to a series of such extensions. Based on those discussions, Defendants are currently obligated to respond

to the complaint on or before August 27, 2021.

         3.     RSI and Defendants have reached an agreement in principle on the terms under which

they will settle their dispute and dismiss the above-captioned matter. Counsel for the parties have

                                                     1
Case 1:21-cv-00401-AJT-MSN Document 7 Filed 08/11/21 Page 2 of 2 PageID# 96



exchanged drafts of a final settlement agreement, and expect to reach a final agreement, executed by the

parties, within two weeks.

        4.       For these reasons, there is no basis for Plaintiff to seek a default against Defendants in

this matter, as directed by the Court in its Order issued on August 11, 2021 [Dkt. No. 6].

        5.       The vacating of the Court’s Order will not cause undue delay in the resolution of this

matter. Moreover, given that the parties anticipate a settlement of this matter within weeks, the vacating

of this Order is in the interests of justice and the interests of judicial economy.

        WHEREFORE, RSI and Defendants respectfully request that the Court vacate its order dated

August 11, 2021 [Dkt. No. 6].



                                                            Respectfully submitted,



                                                                    /s/ Jennifer S. Jackman
                                                            Jennifer S. Jackman
                                                            Whiteford, Taylor & Preston, LLP
                                                            1800 M Street, NW, Suite 450N
                                                            Washington, DC 20036-5869
                                                            (202) 659-6800

                                                            Attorneys for Plaintiff



                                                                    /s/ David B. Deitch
                                                            David B. Deitch
                                                            Berenzweig Leonard, LLP
                                                            8300 Greensboro Drive, Suite 1250
                                                            McLean, VA 22102
                                                            (703) 956-3065

                                                            Attorneys for Defendants




                                                       2
